DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 10, 13, 15, and 20 are objected to because of the following informalities:  
Claim 1, line 8 recites the limitation “a steerable wheel” which should be changed to “one of the steerable wheels”.
Claim 10, lines 1 – 2 recites the limitation “an electrical current characteristic” which should be changed to “the electrical current characteristic”.  
Claim 10, lines 2 – 3 recites the limitation “a pre-determined model electrical current characteristic” should be changed to “the pre-determined model electrical current characteristic”.
Claim 13, line 2 recites the limitation “the driver” which should be changed “a driver”.
Claim 15, line 3 recites the limitation “a vehicle” which should be changed to “the vehicle”.
Claim 15, line 10 recites the limitation “a steerable wheel” which should be changed to “one of the steerable wheels”.
Claim 20, line 8 recites the limitation “a steerable wheel” which should be changed to “one of the steerable wheels”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6, 12, 13, and 15 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (EP 1864886 A2).
For claim 1, Endo et al. discloses a method for controlling an electrically powered steering assistance system SM including an electric motor 12 for providing assisting steering torque to steerable wheels W of a vehicle, the method comprising:
monitoring an electrical current (via current change rate detection part 167) [used by the electric motor for providing the assisting torque] (page 14, paragraph [0081]); and
in response to identifying an electrical current characteristic ΔIq in the monitored electrical current that matches a pre-determined model electrical current characteristic ΔIth [associated with that a steerable wheel has reached a steering end stop in a wheel housing] (page 20, paragraph [0122], “may occur at the time of reaching the steering limit such that the rack shaft 8c of the steering gear 8 reaches the rack stroke end or a tire cannot perform its actual steering road wheel due to contacting with a curbstone or the like”), [controlling the electric motor to reduce the provided assisting steering torque] (page 20, paragraph [0123], by an operation of an over-current preventing circuit).
For claim 2, Endo et al. discloses the method [wherein the provided assisting torque is provided to cause a travel of a steering rack 8c connected to the steerable wheels of the vehicle for turning the wheels] (page 10, paragraph [0056] and page 11, paragraph [0064], “an assist torque is generated by the driver steering the steering wheel 1, and an assist torque Tm is generated by the electric motor 12 in accordance with the steering torque T, as a result, the direction of a wheel W is changed”), [wherein the reduction in the provided assisting torque is such that the travel of the steering rack is limited to not travel beyond the present position of the steering rack when the matching electrical current characteristic was identified] (page 11, paragraph [0061] and page 20, paragraph [0123]).
For claim 3, Endo et al. discloses the method [wherein the provided assisting steering torque is reduced to substantially zero] (page 20, paragraph [0127]).
For claim 4, Endo et al. discloses the method [wherein the pre-determined model electrical current characteristic is based on a prior analysis of data indicative of a plurality of electrical current characteristics that occurred when the travel of a steering rack connected to the steerable wheels reached a steering end stop] (page 16, paragraph [0097]).
For claim 6, Endo et al. discloses the method [wherein the pre-determined model electrical current characteristic is an electrical current gradient ΔIq (current change rate) that exceeds an electrical current gradient threshold] (pages 19 and 20, paragraph [0122]).
For claim 12, Endo et al. discloses the method [wherein the electrical current is continuously monitored over a time period when the vehicle is operative] (fig. 18, page 20, paragraph [0123]).
For claim 13, Endo et al. discloses the method [wherein monitoring the electrical current is triggered by a steering torque input by the driver] (page 20, paragraph [00124], in order to start driving a vehicle, a power is inputted to a controller 15 by turning on an ignition switch IG, whereby a steering assist control process is performed, accordingly, a steering torque T detect by a steering torque sensor 15 is supplied to the controller 15), or by that a steering angle exceeds an initial threshold angle.
For claim 15, Endo et al. discloses an electrically powered steering assistance system SM for a vehicle, the system comprising:
an electric motor 12 connectable to a steering rack 8c of an axle (fig. 1) of a vehicle for providing an assist steering torque to steerable wheels W of the axle; and
a control unit 24 configured to:
monitor an electrical current (via current change rate detection part 167) [used by the electric motor for providing the assisting torque] (page 14, paragraph [0081]), and
in response to identifying an electrical current characteristic ΔIq in the monitored electrical current that matches a pre-determined model electrical current characteristic ΔIth [associated with that a steerable wheel W has reached a steering end stop in a wheel housing] (page 20, paragraph [0122], “may occur at the time of reaching the steering limit such that the rack shaft 8c of the steering gear 8 reaches the rack stroke end or a tire cannot perform its actual steering road wheel due to contacting with a curbstone or the like”), [control the electric motor to reduce the provided assisting steering torque] (page 20, paragraph [0123], by an operation of an over-current preventing circuit).
For claim 16, Endo et al. discloses the electrically powered steering assistance system comprising a sensor 167 [for monitoring the electrical current used by the electric motor] (page 19, paragraph [0122]), [wherein the control unit is connected to the sensor for receiving electrical current data] (page 19, paragraph [0121]).
For claim 17, Endo et al. discloses [a vehicle comprising the system] (page 20, paragraph [0124]).
For claim 18, Endo et al. discloses a control unit 24 arranged to control an electrically powered steering assistance system SM including an electric motor 12 for providing assisting torque to steerable wheels W of a vehicle, wherein the control unit is configured to:
monitor an electrical current (via current change rate detection part 167) [used by the electric motor for providing the assisting torque] (page 14, paragraph [0081]),; and
in response to identifying an electrical current characteristic ΔIq in the monitored electrical current that matches a pre-determined model electrical current characteristic ΔIth [associated with that a steerable wheel W has reached a steering end stop in a wheel housing] (page 20, paragraph [0122], “may occur at the time of reaching the steering limit such that the rack shaft 8c of the steering gear 8 reaches the rack stroke end or a tire cannot perform its actual steering road wheel due to contacting with a curbstone or the like”), [control the electric motor to reduce the provided assisting steering torque] (page 20, paragraph [0123], by an operation of an over-current preventing circuit).
For claim 19, Endo et al. discloses the control unit [wherein the control unit has access to a memory storage device having thereon stored the pre-determined model electrical current characteristic] (page 23, paragraph [0147], via a predetermined memory region such as RAM).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (EP 1864886 A2) in view of Kizumi (WO 2018220851 A1).
For claims 5 and 10, Endo et al. does not explicitly disclose the method wherein the pre-determined model electrical current characteristic is modelled by a machine learning algorithm or applying a machine learning algorithm to the monitored electrical current.
Kizumi discloses [wherein machine learning is performed using a combination of data of a traveling track of a vehicle when a predetermined driver actually drives a vehicle and data of a surrounding condition of the vehicle detected at a time as teacher data … an ECU 20 inputs information on the surrounding condition of the vehicle 1 acquired from ECUs 22, 23 based on a result of machine learning using a large number of teacher data by a determined driver in advance, and calculate a value and get a second distribution, a general-purpose machine learning algorithm can be used] (page 21, paragraph [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the teaching machine learning algorithms of Kizumi with the method of Endo et al. to allow for improvement in overall efficiency and accuracy of the steering system, thus 	overall steering of the vehicle.
Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (EP 1864886 A2) in view of Kimpara et al. (US 2011/0264330 A1).
For claim 7, Endo et al. does not explicitly disclose the method wherein the pre-determined model electrical current characteristic is an electrical current that exceeds an electrical current magnitude threshold.
Kimpara et al. discloses [an allowable magnetic flux component electric current arithmetic unit 40 outputs an allowable magnetic flux component electric current amplitude idmax on the basis of a rotation speed ω of a rotating AC machine 4, the allowable magnetic flux component electric current arithmetic unit 40 is configured so that if the rotational speed ω is increased, the allowable magnetic flux component electric current amplitude idmax becomes large, and if the rotation speed ω is lower than a predetermined value, the allowable magnetic flux component electric current amplitude idmax becomes zero] (page 6, paragraph [0069]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the electrical current magnitude threshold of Kiimpara et al. with the method of Endo et al. to allow for the possibility to release or lessen the limit on the number of repetitions or continuous time of stationary steering or end contact, thus reducing overall deterioration of steering feel.
For claim 8, Endo et al. does not explicitly disclose the method wherein the pre-determined model electrical current characteristic is based on analyzing to the electrical current used by the electric motor with regards to the revolution rate of the electric motor.
Kimpara et al. discloses [an allowable magnetic flux component electric current arithmetic unit 40 outputs an allowable magnetic flux component electric current amplitude idmax on the basis of a rotation speed ω of a rotating AC machine 4, the allowable magnetic flux component electric current arithmetic unit 40 is configured so that if the rotational speed ω is increased, the allowable magnetic flux component electric current amplitude idmax becomes large, and if the rotation speed ω is lower than a predetermined value, the allowable magnetic flux component electric current amplitude idmax becomes zero] (page 6, paragraph [0069]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the revolution rate of an electric motor of Kiimpara et al. with the method of Endo et al. to allow for the possibility to release or lessen the limit on the number of repetitions or continuous time of stationary steering or end contact, thus reducing overall deterioration of steering feel.	
For claim 9, Endo et al. does not explicitly disclose the method wherein the pre-determined model electrical current characteristic includes a deviation from a linear relationship of the electrical current used by the motor with regards an increasing revolution rate of the electric motor.
Kimpara et al. discloses [an allowable magnetic flux component electric current arithmetic unit 40 outputs an allowable magnetic flux component electric current amplitude idmax on the basis of a rotation speed ω of a rotating AC machine 4, the allowable magnetic flux component electric current arithmetic unit 40 is configured so that if the rotational speed ω is increased, the allowable magnetic flux component electric current amplitude idmax becomes large, and if the rotation speed ω is lower than a predetermined value, the allowable magnetic flux component electric current amplitude idmax becomes zero] (page 6, paragraph [0069]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the revolution rate of an electric motor of Kiimpara et al. with the method of Endo et al. to allow for the possibility to release or lessen the limit on the number of repetitions or continuous time of stationary steering or end contact, thus reducing overall deterioration of steering feel.	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (EP 1864886 A2) in view of Bivebi et al. (CN 105835944 A).
For claim 11, Endo et al. does not explicitly disclose the method comprising:
subsequent to reducing the provided assisting torque, controlling the electric motor to provide a counter-torque.
Bivebi et al. discloses [an assist torque is adapted to provide less assist and/or provide a reactive torque to prevent at least a first wheel from turning beyond a specified maximum allowable steer, the expression “reaction torque” may mean torque provided by an electric machine to counteract the steering of at least a first wheel] (page 16, paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the reactive torque of an electric motor of Bivebi et al. with the method of Endo et al. to allow for preventing a wheel from turning beyond a specified maximum allowable steer, thus improving overall steering of the vehicle.	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (EP 1864886 A2) in view of Lee (KR 20120020937 A).
For claim 20, Endo et al. discloses a process for controlling an electric motor 12 of an electrically powered steering assistance system SM for providing assisting steering torque to steerable wheels W of a vehicle, wherein the process comprises:
identifying an electrical current characteristic ΔIq in a monitored electrical current (via current change rate detection part 167) [used by the electric motor for providing the assisting steering torque] (page 14, paragraph [0081]);
[determining that the electrical current characteristic matches a pre-determined model electrical current characteristic ΔIth] (via selection signal generating section 69) [associated with that a steerable wheel has reached a steering end stop in a wheel housing] (page 20, paragraph [0122], “may occur at the time of reaching the steering limit such that the rack shaft 8c of the steering gear 8 reaches the rack stroke end or a tire cannot perform its actual steering road wheel due to contacting with a curbstone or the like”); and
in response to that the electrical current characteristic matches the pre- determined model electrical current characteristic, [controlling the electric motor to reduce the provided assisting steering torque] (page 20, paragraph [0123], by an operation of an over-current preventing circuit); but does not explicitly disclose the process is code on a computer program product comprising a computer readable medium.
Lee discloses [an electric power steering apparatus adapted to provide an auxiliary steering force suitable for a drive] (page 2, paragraph [0008]), and [wherein the use of codes and code segments forming a computer program can be easily conceived by an ordinarily skilled person in the technical field, such a computer program may implement the embodiments being stored in a computer readable storage medium, and being read and executed by a computer, a magnetic recording medium, an optical recording medium, a carrier wave medium, or the like may be employed as the storage medium] (page 6, paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the computer readable medium of Lee with the process of Endo et al. to allow for easier storing of the process code, thus overall improving transportation and usability.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a wherein monitoring the electrical current is triggered by that a steering angle exceeds an initial threshold angle”, additionally, the prior art Endo et al., teaches away from utilizing a steering sensor, pages 8 and 9, paragraph [0052].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611